Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with thequarterly report of Lexington Resources, Inc. (the "Company") on Form 10-QSB forthe period endedSeptember 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Grant R. Atkins, Chief Executive Officer/Interim Chief Financial Officer of the Company, certifies for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 (the "Exchange Act") and Section 1350 of Chapter 63 of Title 18 of the United States Code, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 19, 2007 /s/Grant R. Atkins Grant R. Atkins Chief Executive Officer/ Chief Financial Officer
